DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to a response to an election from 10/14/2020. The applicant submits one Information Disclosure Statement dated 02/19/2019. The applicant does not claim Foreign priority. The applicant claims Domestic priority to aprovisional application filed on 02/20/2018. The applicant cancels claims 1- 15. Claims 16 – 44 will be examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 – 20, 22 – 26, 30, and 32 – 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gress US 2009/0292502.
As per claim 16, A drain cleaner comprising: 

a motor supported by the frame; (Gress paragraph 0084 discloses, “As best seen in FIG. 1 of the drawings, drum driving arrangement 16 includes an electric drive motor 64 which is adapted to drive an endless belt 66 which engages about the outer periphery of the drum housing 46 to achieve rotation of the latter.”)
a cable carrier supported by the frame; (Gress paragraph 0018 discloses, “FIG. 1 is a perspective view of a drain cleaning apparatus with an electronic cable monitoring system in accordance with a preferred embodiment of the present invention.” And FIG. 4 is a perspective view of a drain cleaning apparatus with an electronic cable monitoring system in accordance with a preferred embodiment and of the type depicted in FIG. 3b. )
an electronics assembly including GPS provisions for determining a location of the drain cleaner.(Gress paragraph 0159 discloses, “In one embodiment of the present invention, the system is equipped with a GPS chip which can provide location 802.”)
As per claim 17, (Original) The drain cleaner of claim 16 wherein the electronics assembly further includes at least one microprocessor.(Gress paragraph 0013 discloses, “The method also comprises providing information regarding the sensed relative rotational movement to a processor.”)
As per claim 18, The drain cleaner of claim 16 wherein the electronics assembly further includes a wireless antenna array. (Gress paragraph 0058 discloses, “The system may also utilize a wireless communication link to transmit at least a portion of the data to other components of the system, drain cleaning apparatus, and/or the operator.”)
As per claim 19, The drain cleaner of claim 16 wherein the electronics assembly further includes a cellular chip. (Gress paragraph 0058 discloses, “The system may also utilize a wireless communication link to transmit at least a portion of the data to other components of the system, drain cleaning apparatus, and/or the operator.”)
As per claim 20, The drain cleaner of claim 16 further comprising: a monitor for presenting information to a user. (Gress paragraph 0041 discloses, “FIG. 23 is a perspective view of an embodiment of a control and display unit used in one version of the cable monitoring system in accordance with the present invention.”)
As per claim 22, The drain cleaner of claim 20 wherein the monitor is supported on the frame. (Gress Fig 22 item number 522)
As per claim 23, The drain cleaner of claim 20 wherein the monitor is separable from the drain cleaner. (Gress Fig 22 item number 522)
As per claim 24, The drain cleaner of claim 16 wherein the cable carrier is rotatable relative to the frame. (Gress paragraph 0065 discloses, “In a preferred embodiment, a drain cleaning apparatus is provided which includes a frame, a drum supported relative to the frame for rotation about a first axis, a flexible drain cleaning cable or snake carried by and rotatable with the drum, a cable follower member configured to engage the cable and supported for relative movement with the drum, and an electronic cable monitoring system configured to assess an amount of cable payed out from the drum.”)
As per claim 25, The drain cleaner of claim 16 further comprising: a drain cleaning cable at least partially retained in the cable carrier. (Gress paragraph 0065 discloses, “In a preferred embodiment, a drain cleaning apparatus is provided which includes a frame, a drum supported relative to the frame for rotation about a first axis, a flexible drain cleaning cable or snake carried by and rotatable with the drum, a cable follower member configured to engage the cable and supported for relative movement with the drum, and an electronic cable monitoring system configured to assess an amount of cable payed out from the drum.”)
As per claim 26, A system (200) for providing information regarding drain cleaning or inspection, the system (200) comprising: 
a registration and control component (100) including communication provisions, the registration and control component (100) configured for data storage and/or processing including cloud-based storage and/or processing; (Gress paragraph 0108 discloses, “A processing device in communication with the stationary sensor or sensor array stores and processes digital representations of the events detected by the sensor or sensors….Data may be transmitted wirelessly or by wired connection and may be transferable to external devices such as a laptop computer or the like.”) and 
a drain cleaner (50) including a drain cleaning cable (55) extendable and retractable relative to the drain cleaner (50) and an electronics assembly (10) including communication provisions for enabling data transfer between the drain cleaner (50) and the registration and control component (100). (Gress paragraph 0065 discloses, “In a preferred embodiment, a drain cleaning apparatus is provided which includes a frame, a drum supported relative to the frame for rotation about a first axis, a flexible drain cleaning cable or snake carried by and rotatable with the drum, a cable follower member configured to engage the cable and supported for relative 
As per claim 30, The system (200) of claim 26, wherein the communication provisions include a cellular chip (26). (Gress paragraph 0058 discloses, “The system may also utilize a wireless communication link to transmit at least a portion of the data to other components of the system, drain cleaning apparatus, and/or the operator.”)
As per claim 32, The system (200) of claim 26, wherein the electronics assembly (10) includes at least one microprocessor (12). (Gress paragraph 0013 discloses, “The method also comprises providing information regarding the sensed relative rotational movement to a processor.”)
As per claim 33, The system (200) of claim 26, wherein the electronics assembly (10) includes at least one microprocessor (12) configured to receive and/or process satellite-provided data for determining location of the drain cleaner (50). (Gress paragraph 0159 discloses, “In one embodiment of the present invention, the system is equipped with a GPS chip which can provide location 802.”)
As per claim 34, The system (200) of claim 26, wherein the electronics assembly (10) includes a GPS device configured to receive and process data from the drain cleaner (50) for providing information regarding the drain cleaner (50) including location and/or time-of-use to a user. (Gress paragraph 0159 discloses, “In one embodiment of the present invention, the system is equipped with a GPS chip which can provide location 802.”)
As per claim 35, The system (200) of claim 26, wherein the electronics assembly (10) includes a wireless antenna array (20). (Gress paragraph 0058 discloses, “The system may also utilize a wireless communication link to transmit at least a portion of the data to other components of the system, drain cleaning apparatus, and/or the operator.”)
As per claim 36, The system (200) of claim 35, wherein the wireless antenna array (20) is configured to receive one or more signals selected from the group consisting of GPS signals, WiFi signals, Bluetooth signals, and combinations thereof. (Gress paragraph 0159 discloses, “In one embodiment of the present invention, the system is equipped with a GPS chip which can provide location 802.”) and (Gress paragraph 0058 discloses, “The system may also utilize a wireless communication link to transmit at least a portion of the data to other components of the system, drain cleaning apparatus, and/or the operator.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 27, 37 – 40, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Gress US 2009/0292502 in view of Burdoucci US 2018/0035606.
As per claim 21, The drainer cleaner of claim 20 wherein the monitor provides visual information selected from the group consisting of graphic information, video information, text information, and combinations thereof. (Burdoucci paragraph 0008 teaches, “Targeted views can be displayed using augmented reality eye wear, smart screens, computing device, or projector glasses or mobile computing device.  Images can be transmitted via wired or wireless connection to mobile device, holographic display, multi-dimensional display, augmented reality devices, smart technology wearables, remote device display.  GPS analysis using point positional system Proximity Detection Alarm For An Inductively Charged Property Asset Maintenance Device.”)
            Gress teaches of a drain cleaning apparatus with electronic cable monitoring system. Gress does not disclose video information or graphic information. Burdoucci teaches a smart interactive and autonomous apparatus, system, and method for property maintenance equipment. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Burdoucci et.al. into the invention of Gress. Such incorporation is motivated by the need to ensure accurate cleaning of a drain.
As per claim 27, The system (200) of claim 26, wherein the registration and control component (100) is configured to generate at least one visual image based at least in part upon 
As per claim 37, The system (200) of claim 26, including a monitor (80) for providing and presenting preselected information regarding the drain cleaner (50) to a user. (Burdoucci paragraph 0193 teaches, “The ICD as a wireless digital video camera is capable of capturing video within its range with an accompanying video display device (VDD) 602 as a still capture frame shot and/or compressing the captured video into a data stream in the form of a mobile device 204, television monitor, computer or display unit.”)
As per claim 38, The system (200) of claim 37, wherein the information provided by the monitor (80) is selected from the group consisting of graphic information, video information, textual information, and combinations thereof. (Burdoucci paragraph 0193 teaches, “The ICD as a wireless digital video camera is capable of capturing video within its range with an accompanying video display device (VDD) 602 as a still capture frame shot and/or compressing the captured video into a data stream in the form of a mobile device 204, television monitor, computer or display unit.”)
As per claim 39, A method for providing visual information regarding drain cleaning and/or drain inspection to a user, wherein the method comprises: 
providing a system (200) including (i) a registration and control component (100) including communication provisions, (Gress paragraph 0108 discloses, “A processing device in communication with the stationary sensor or sensor array stores and processes digital representations of the events detected by the sensor or sensors….Data may be transmitted 
wherein the registration and control component (100) is configured for data storage and/or data processing including cloud-based storage and/or cloud-based processing, and (ii) a drain cleaner (50) including a drain cleaning cable (55) extendable and retractable relative to the drain cleaner (50) and an electronics assembly (10) including communication provisions for enabling data transfer between the drain cleaner (50) and the registration and control component (100); (Gress paragraph 0065 discloses, “In a preferred embodiment, a drain cleaning apparatus is provided which includes a frame, a drum supported relative to the frame for rotation about a first axis, a flexible drain cleaning cable or snake carried by and rotatable with the drum, a cable follower member configured to engage the cable and supported for relative movement with the drum, and an electronic cable monitoring system configured to assess an amount of cable payed out from the drum.” And paragraph 0111 discloses, “A drain cleaning apparatus 500 comprises a rigid frame 502.  A rotating circular drum 504 stores a resilient flexible cable 501 having an outer sheathing typically formed from steel winding.  The cable 501 passes through an independently rotating support structure 506.”)
activating the drain cleaner (50); (Gress paragraph 0093 discloses, “FIGS. 8 and 9 show electronic circuit diagrams of the receiver portion 88 and human interface (readable display) portion 90 contained within the receiver housing 120 in accordance with the preferred embodiments.  A power supply 140 includes a battery 142 connected with suitable electronics including a switching integrated circuit device in the form of a field effect transistor (FET) 144 and a voltage regulator (not shown 146) such as available from LinearTech at catalog number LTC3525LESC6.”)

providing a map (225) viewable by the user on a monitor (80), wherein the map (225) is based at least in part on the information passed between the drain cleaner (50) and the registration and control component (100). (Burdoucci paragraph 0193 teaches, “The ICD as a wireless digital video camera is capable of capturing video within its range with an accompanying video display device (VDD) 602 as a still capture frame shot and/or compressing the captured video into a data stream in the form of a mobile device 204, television monitor, computer or display unit.”)
As per claim 40, The method of claim 39, wherein the information passed between the drain cleaner (50) and the registration and control component (100) includes location information involving the drain cleaner (50). (Gress paragraph 0159 discloses, “In one embodiment of the present invention, the system is equipped with a GPS chip which can provide location 802.”)
As per claim 43, The method of claim 39, including generating imagery based upon the information passed between the drain cleaner (50) and the registration and control component (100). (Burdoucci paragraph 0193 teaches, “The ICD as a wireless digital video camera is capable of capturing video within its range with an accompanying video display device (VDD) 602 as a still capture frame shot and/or compressing the captured video into a data stream in the form of a mobile device 204, television monitor, computer or display unit.”)
As per claim 44, The method of claim 43, including overlaying the generated imagery on the map (225) viewable on the monitor (80). (Burdoucci paragraph 0214 teaches, “The detailed 



Allowable Subject Matter
Claims 28, 29, 31, 41, and 42 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661